 Case 2:21-cv-01884-JDC-KK Document 1 Filed 06/29/21 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

 BEAZLEY UNDERWRITING, LTD.,                  Civil No.
            Plaintiff

                    VS.                       Judge


                                              Magistrate Judge
 DEQUINCY REAL ESTATE
 HOLDINGS, LLC
            Defendant

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff BEAZLEY UNDERWRITING, LTD. (“Beazley”) files this Complaint for

Declaratory Judgment against Defendant DEQUINCY REAL ESTATE HOLDINGS, LLC

(“DeQuincy”), showing the Court as follows:

                             I.     NATURE OF THE ACTION

       1.      This insurance coverage declaratory judgment action arises out of DeQuincy’s

insurance claim for property damage to certain buildings at and around the DeQuincy Memorial

Hospital located in DeQuincy, Louisiana (the “Property”) sustained during Hurricane Laura on or

about August 27, 2020.

       2.      Specifically, this action arises out of a dispute regarding coverage for a medical

records building at the Property located at 500 South Grand Street, DeQuincy, Louisiana 70633

(the “Building”).

       3.      The dispute relates to coverage under property insurance Policy No.

W25BB6200201, issued to DeQuincy and subscribed to by Beazley for the period of January 1,

2020 to January 1, 2021 (the “Policy”), which provided coverage for certain buildings at the
 Case 2:21-cv-01884-JDC-KK Document 1 Filed 06/29/21 Page 2 of 6 PageID #: 2




Property subject to the Policy’s terms, conditions, limitations, and exclusions. A copy of the Policy

is attached hereto as Exhibit A.

        4.      Beazley paid over $1 million for damages to other properties owned by the

DeQuincy, but the Building was not insured under the Policy.

        5.      Beazley seeks a judicial determination pursuant to Federal Rule of Civil Procedure

57 and 28 U.S.C. § 2201 concerning whether the Policy provides any coverage for the Building.

                                       II.        THE PARTIES

        6.      Beazley is a United Kingdom corporation and is a citizen and resident of the United

Kingdom. Beazley was incorporated and formed under the laws of England and Wales, with its

principal place of business at 22 Bishops Gate, London, United Kingdom EC2N 4BQ.

        7.      DeQuincy is a Louisiana company. Upon information and belief, DeQuincy’s

principal place of business is in Shreveport, Louisiana. DeQuincy can be served through its

registered agent, Peter Savoy, at 504 Texas Street, Suite 200, Shreveport, Louisiana 71101. For

purposes of citizenship, DeQuincy is a citizen of Louisiana.

                              III.    JURISDICTION AND VENUE

        8.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332 and 2201

because complete diversity exists between the parties, the amount in controversy exceeds the sum

of $75,000 exclusive of interest and costs, and Beazley seeks declaratory relief pursuant to 28

U.S.C. § 2201, et seq., the Federal Declaratory Judgment statute.

        9.      Beazley subscribed to Policy No. W25BB6200201 and has more than $75,000 at

issue in this litigation and is a proper party.

        10.     An actual case and controversy of a justiciable nature exists among the parties

regarding the duties, rights, and obligations, if any, under the Policy.



                                                    2
    Case 2:21-cv-01884-JDC-KK Document 1 Filed 06/29/21 Page 3 of 6 PageID #: 3




         11.   Venue is proper in this district because the Building is located in this district, and

DeQuincy resides in this district.

                              IV.    FACTUAL BACKGROUND

         12.   DeQuincy is the named insured under the Policy.

         13.   Before Hurricane Laura, on January 2, 2020, when Beazley provided a copy of the

Policy binder and invoice to the DeQuincy’s agent for the Policy, the cover email explicitly stated,

“This binder is issued and coverage is bound based on the attached schedule of locations and

values[ 1] which has been accepted by the Underwriter. Coverage does not apply to locations or

for coverages unless a specific value is shown in this schedule, which has been provided by the

Named Insured.” (emphasis added). A copy of this email is attached hereto as Exhibit B.

         14.   Likewise, the Policy issued to DeQuincy provided coverage for certain locations

“As per Schedule on File with the Underwriter” up to a per occurrence limit of liability of

$7,956,940. (Exhibit A, p. 12). A copy of the SOV is attached hereto as Exhibit C.

         15.   The Policy’s declarations page states, “Insurance at the Described Premises applies

only for Coverages for which a Limit of Insurance is shown.” (Ex. A, p. 12).

         16.   The Described Premises are the premises listed in the SOV.

         17.   The Building is listed on the SOV, with a total listed value of “0.”

         18.   Thus, per the Policy’s declarations, there is no coverage under the Policy for the

Building.




1
 The Schedule of Values (“SOV”) attached to the email inadvertently stated “Expired” in the file
name of the SOV. However, it was not expired and was the only SOV on file with Beazley in
connection with the Policy.
                                             3
 Case 2:21-cv-01884-JDC-KK Document 1 Filed 06/29/21 Page 4 of 6 PageID #: 4




        19.      One other location on the SOV has a total listed value of “0.” However, the seven

other locations on the SOV have various listed values totaling $7,956,940.00, which is also the per

occurrence limit of liability identified in the Policy.

        20.      Thus, the Policy provides coverage only for those seven locations with listed values

on the SOV.

        21.      To date, Beazley has issued payments totaling $1,064,441.00 in connection with

damage to some or all of those seven buildings.

        22.      However, no coverage is available under the Policy for the Building, since the SOV

does not list a value for the Building.

        23.      Thus, Beazley has no obligation under the Policy to issue any payments to

DeQuincy for the Building.

                                V.      THE INSURANCE POLICY

        24.      In addition to the language in the Policy Declarations quoted above, the Policy’s

applicable coverage form, the Building and Personal Property Coverage Form, provides, in

relevant part:

        A.       Coverage

        We will pay for direct physical loss of or damage to Covered Property at the
        premises described in the Declarations caused by or resulting from any Covered
        Cause of Loss.

                 1.     Covered Property

                 Covered Property, as used in this Coverage Part, means the type of property
                 described in this Section, A.1., and limited in A.2., Property Not Covered,
                 if a Limit of Insurance is shown in the Declarations for that type of property.

                        a.      Building, meaning the building or structure described in the
                                Declarations . . . .

(Ex. A, p. 15 (emphasis added)).

                                                   4
 Case 2:21-cv-01884-JDC-KK Document 1 Filed 06/29/21 Page 5 of 6 PageID #: 5




       25.     Based on this language, read in conjunction with the Declarations, which provides

coverage is as per the SOV, there can be no coverage for the Building, for which the SOV shows

no value.

       26.     Likewise, the Policy contains a Limit of Liability Clause endorsement, which

provides, in relevant part:

       The premium for this policy is based upon the Statement of Values on file with the
       company, or attached to this policy. In the event of loss hereunder, and subject to
       any Co-Insurance provisions if stated within this Policy, liability of the company
       shall be limited to the least of the following:

               A.         The actual adjustment amount of loss, less applicable deductible(s)

               B.         The total stated value for the property involved, as shown on the
                          latest Statement of Values on file with the company, less applicable
                          deductible(s).

               C.         The Limit of Liability or Amount of Insurance shown on the face of
                          this policy or endorsed onto this policy.

(Ex. A, p. 51 (emphasis added)).

       27.     If there is no value shown on the SOV for a given property, then $0 would be “the

least of” the three options A, B, and C above.

       28.     Thus, per the plain language of the above endorsement, Beazley’s limit of liability

for the Building is $0.

       29.     In other words, the Policy provides no coverage for the Building.

       30.     No other provisions of the Policy operate to provide coverage for the Building.

       31.     As such, Beazley has no obligation under the Policy to make payments for loss or

damage to the Building.

                          VI.    CLAIM FOR DECLARATORY RELIEF

       32.     Beazley incorporates by reference the preceding paragraphs.

       33.     Pursuant to 28 U.S.C. § 2201, Beazley seeks a declaration that:
                                                   5
 Case 2:21-cv-01884-JDC-KK Document 1 Filed 06/29/21 Page 6 of 6 PageID #: 6




                a.      the Policy provides no coverage for the Building; and

                b.      Beazley owes no payments to DeQuincy under the Policy for loss or damage

                        to the Building.

        34.     Beazley reserves the right to assert additional Policy provisions as the case

develops, as there may be other provisions that apply of which Beazley has no present knowledge.

Therefore, Beazley requests that the Court make such other and further declarations as may be

appropriate

                                           VII.     PRAYER

        Accordingly, Beazley prays that DeQuincy be summoned to appear and answer herein; and

that upon trial hereof, the Court declare whether Beazley must pay DeQuincy for damage to the

Building sustained during Hurricane Laura; and that Beazley be awarded such other and further

relief, at law or in equity, to which it may be justly entitled.

        Respectfully submitted this 29th day of June, 2021.


                                        PLAUCHÉ, SMITH & NIESET, L.L.C.

                                        By:       s/ Christopher P. Ieyoub
                                                  Christopher P. Ieyoub – Bar #16978
                                                  Christopher J. Rinn – Bar #38387
                                                  1123 Pithon Street
                                                  P.O. Drawer 1705
                                                  Lake Charles, Louisiana 70602
                                                  (337) 436-0522 Telephone
                                                  (337) 436-9637 Facsimile

                                                  Attorneys for Plaintiff




                                                     6
